This petition for rehearing is addressed to the opinion on rehearing filed in this cause June 24, 1936. On application of counsel, permission to file brief on this petition was granted. Briefs were filed and are very clear and helpful.
It is urged that the court in its opinion of June 24, 1936, overruled State, ex rel. Carter, v. Call, 64 Fla. 144,59 So. 789. It is also urged that Section 4968, Revised General Statutes of 1920, Section 7055, Compiled General Laws of 1927, was considered and construed in State, ex rel. Carter, v. Call, that since said decision in 1912, the Legislature in 1919 re-enacted Section 7055, Compiled General Laws of 1927, and that in such re-enactment the construction contended for in State, ex rel.
Carter, v. Call, was approved and became a part of the statutory law of the state.
The rule contended for is correct and has often been approved by this and other courts. Gray v. Standard Dredging Co., 109 Fla. 87,  111 Fla. 149, 149 So. 733; Layne v. Tribune Co., 108 Fla. 177,  146 So. 234; State v. Ensley, 177 Ind. 483, 97 N.E. 113; Barnewall v. Murrell, 108 Ala. 366, 18 So. 831; Ex Parte Carey,306 Mo. 287, 267 S.W. 806; People, ex rel., v. Stewart, 281 Ill. 365,  118 N.E. 55; Hecht v. Malley, 265 U.S. 144, 44 Sup. Ct. 462,68 L. Ed. 949.
We do not consider that our opinion of June 24, 1936, overrules or is in conflict with State, ex rel. Carter, v. Call. In the last entitled case the question before the Court was that of the appointment of a photographer to take X-rays and the validity of a continuance in the event the person *Page 198 
examined refused to have the X-rays taken. We held that the photographer could not be appointed without the consent of the injured party and that the cause might be continued if the injured party refused to permit the taking of the pictures.
In the instant case we are confronted with the validity of testimony as to a blood test made by a competent technician at the doctor's direction. We held that when it becomes necessary to make a microscopic or bacteriological examination of the blood, urine, kidneys, heart, lungs, viscera, or other organs or elements of the body that the doctor is not prepared to make he may under the order of the court, have such examination or analysis made by a competent technician, pathologist, toxicologist, or other physician.
Such examination, as held in State, ex rel. Carter, v. Call, would have to be made at the convenience of the injured party and the case may be continued until this is done. We have examined other questions raised in the petition for rehearing but find no reason to change our former opinion nor do we find it in conflict with State, ex rel. Carter, v. Call or any other holdings of this Court.
Nothing whatever in this or the main opinion filed September 12, 1935, or the opinion on rehearing filed June 24, 1936, is to be construed as expressing any opinion on the merits of the case. We have refrained from discussing any question that we deem material to a new trial.
Rehearing denied.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
  BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 199